Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 14,
2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00276-CR

                     BLANCA ESTHER VEGA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1433929

                 MEMORANDUM                      OPINION


      Appellant Blanca Esther Vega has signed and filed a written request to
withdraw her notice of appeal. See Tex. R. App. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)